 

 

 

 

 

 

Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Pagei of 58 ii

Fill in this information to identify your case:

 

United States Bankruptcy Court for the:
District of Colorado

 

 

 

 

 

Case number (if known): Chapter you are filing under:
Chapter 7
QO Chapter 11
OQ Chapter 12
(3 Chapter 13

Official Form 101 19-18641K-

Voluntary Petition for Individuals Filing for Bankruptcy 42117

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

an Identify Yourself

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

About Debtor. 1: About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name A iz
Write the name thatis on your Gabriel LY
government-issued picture - -
identification (for example, First name First name
your driver's license or Victor
passport). Middle name Middle name
Bring your picture Bustillos
identification to your meeting —- Last name Last name
with the trustee. :
Suffix (Sr., Jr., (1, WD) Suffix (Sr., Jr. I, HD
2. All other names you
have used in the last 8 First name First name
years
Include your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middie name
Last name Last name
3. Only the last 4 digits of
your Social Security wx - x= _ 3 6 OT XXX XK
number or federal OR OR
Individual Taxpayer 9 9
Identification number XX XX XX XK
(ITIN)
Official Form 101 ‘ Voluntary Petition for Individuals Filing for Bankruptcy page 1

 
 

Case:19-18641-KHT Doc#:2 Filed:10/04/19

Gabriel Victor

Middle Name

Debtor 1
First Name

Bustillos

Last Name

Case number (if known)

Entered:10/07/19 08:07:42 Page2 of 58

 

 

 

 

 

 

 

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

Aton Demons

 

 

 

 

(4 j have not used any business names or EINs.

L) | have not used any business names or EINs.

 

Business name

Business name

 

Business name

EIN”

EIN”

EIN

EN

Business name

 

5. Where you live

(6

3735 W 95th Pl

If Debtor 2 lives at a different address:

 

 

 

 

 

 

 

Number Street Number Street

Westminster CO 80031

City State ZIP Code City State ZIP Code
Adams County

County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

 

 

 

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City State ZIP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

i over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(C) | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

C) Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

U) | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2

 

 
Debtor 1

 

Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Page3 of 58

First Name

Gabriel Victor Bustillos

Middle Name

1

Case number (if known),
Last Name

 

 

 

 

. The chapter of the
Bankruptcy Code you
are choosing to file
under

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

id Chapter 7

CJ Chapter 11
C] Chapter 12
CJ Chapter 13

 

How you will pay the fee

(| will pay the entire fee when | file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier’s check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

I need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

UL | request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 

 

 

 

 

 

 

 

 

 

Official Form 101

9. Have you filed for WU No
bankruptcy within the
last 8 years? Cl Yes. District When Case number
MM/ DD /YYYY
District When Case number
MM/ DD /YYYY
District When Case number
MM/ DD /YYYY
10. Are any bankruptcy Wd No
cases pending or being
filed by a spouse who is Ch Yes. Debtor Relationship to you
not filing this case with District When Case number, if known
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
MM /DD/YYYY
11. Do you rent your LINo. Goto line 12.
residence? id Yes. Has your landlord obtained an eviction judgment against you?

id No. Go to line 12.

C) Yes. Fill out /nitial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3

 

 
Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Paged4 of 58

 

 

 

Debtor 1 Gabriel Victor Bustillos Case number (if known),

First Name Middle Name Last Name

 

 

 

 

 

 

12. Are youa sole proprietor 4 No. Go to Part 4.
of any full- or part-time
business? UI Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership, or
LLC. P P P Number Street

 

Name of business, if any

 

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

CJ Health Care Business (as defined in 11 U.S.C. § 101(27A))
QO Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
() Stockbroker (as defined in 11 U.S.C. § 101(53A))

C Commodity Broker (as defined in 11 U.S.C. § 101(6))

W None of the above

 

 

13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

debtor? YW No. tam not filing under Chapter 11.

For a definition of smaif

business debtor, see C1 No. | am filing under Chapter 11, but | am NOT a small business debtor according to the definition in |
11 U.S.C. § 101(51D). the Bankruptcy Code. |

L) Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

rare a: | Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you own or have any No
property that poses or is
alleged to pose a threat Q Yes. What is the hazard?
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

 

 

If immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

 

 

 

City State ZIP Code

Official Form 104 Voluntary Petition for Individuals Filing for Bankruptcy page 4
 

eed

 

Case:19-18641-KHT Doc#:2 Filed:10/04/19

Debtor 4 Gabriel Victor Bustillos

First Name Middle Name

Last Name

Entered:10/07/19 08:07:42 Page5 of 58

Case number (if known)

 

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

 

About Debtor 1:

You must check one:

| received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

LJ i received a briefing from an approved credit
counseling agency within the 180 days before I
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Ct certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

CO 1am not required to receive a briefing about
credit counseling because of:

CJ incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

U) Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for

 

 

About Debtor 2 (Spouse Only in a Joint Case):

 

You must check one:

UJ | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

CL] I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Qi certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

CQ) 1am not required to receive a briefing about
credit counseling because of:

(J Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

a Disability. |My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

LJ Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

 

Bankruptcy page 5

 

 

 
Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42

Debtor 1

First Name

Gabriel Victor Bustillos

Middle Name

1

 

Pageé of 58

Case number (if known),
Last Name

 

 

 

 

 

Answer These Questions for Reporting Purposes

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

L] No. Go to line 16b.
i Yes. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

No. Go to line 16c.
C) Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is

(J No. | am not filing under Chapter 7. Go to line 18.

Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

 

 

estimate your assets to
be worth?

excluded and No
administrative expenses
are paid that funds will be QO) Yes
available for distribution
to unsecured creditors?
1s. How many creditors do J 1-49 () 1,000-5,000 LJ 25,001-50,000
you estimate that you C] 50-99 ) 5,001-10,000 C) 50,001-100,000
owe? C) 100-199 LJ 10,001-25,000 (J More than 100,000
(CJ 200-999
49. How much do you i $0-$50,000 LJ $1,000,001-$10 million (J $500,000,001-$1 billion

C) $1,000,000,001-$10 billion
LI $10,000,000,001-$50 billion
() More than $50 billion

C2 $10,000,001-$50 million
CI $50,000,001-$100 million
CI $100,000,001-$500 million

LJ $50,001-$100,000
L) $100,001-$500,000
LJ $500,001-$1 million

 

20. How much do you
estimate your liabilities

LI $500,000,001-$1 billion
U $1,000,000,001-$10 billion

U2 $1,000,001-$10 million
CI $10,000,001-$50 million

$0-$50,000
CL) $50,001-$100,000

 

 

Official Form 101

to be? O) $100,001-$500,000 (1 $50,000,001-$100 million (2 $10,000,000,001-$50 billion
CJ $500,001-$1 million CJ $100,000,001-$500 million C) More than $50 billion
Sign Below
| have examined this petition, and | declare under penalty of perjury that the information provided is true and
For you correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. 88 159°1341, 1519, and 3574.

   

 

 

 

Sona ure 2 of Debtor 7 Signature of Debtor 2

Executed on 10/03/2019
“MM 7 DD /YYYY~

Executed on
MM / DD /YYYY

Voluntary Petition for Individuals Filing for Bankruptcy page 6

 

 

 
Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Page7 of 58

Debtor 7 Gabriel Victor Bustillos Case number (if known)

First Name Middle Name Last Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F tt if {the attorney for the debtor(s) named inthis petition, declare that Thave informed the debtor(s) about eligibility
oryoura en Wyouare i, proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page. x
Date

Signature of Attorney for Debtor MM / DD /YYYY

Printed name

Firm name

Number Street

City State ZIP Code

Contact phone Email address

Bar number State

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7

 

 
2

Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Pages of 58

Debtor 1 Gabriel Victor Bustillos

First Name Middle Name Last Name

Case number (if known),

 

 

 

 

For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you

bankruptcy without an should understand that many people find it extremely difficult to represent

attorney themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

If you are represented by

an attorney, you do not

need to file this page.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very
technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

LJ No

dd Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

LI No

id Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
L) No

Yes. Name of Person Monique Isreal Houston ;
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

  
 

‘

 

 

 

 

 

x
Signature of Debtor Signature of Debtor 2
Date 10/03/2019 Date
MM/DD /YYYY MM/ DD /YYYY
Contact phone Contact phone
Cell phone (928) 707-3870 (WW Cell phone

Email address QVb4@nau.edu

 

Official Form 101

Email address

 

Voluntary Petition for Individuals Filing for Bankruptcy page 8

 

 

 

 
Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Page9 of 58

 

 

 

 

 

 

Certificate Number: 15725-CO-CC-033502302

1572. ,

5-CO-CC-033502302

CERTIFICATE OF COUNSELING

I CERTIFY that on October 3, 2019, at 3:07 o'clock PM EDT, Gabriel Bustillos
received from 001 Debtorcc, Inc., an agency approved pursuant to 11 U.S.C. 111
to provide credit counseling in the District of Colorado, an individual [or group]
briefing that complied with the provisions of 11 U.S.C. 109¢(h) and 111.

 

A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.

This counseling session was conducted by internet.

Date: October 3, 2019 By: /s/Akash Nayee
Name: Akash Nayee

Title: Counselor

* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).

 

 

 

 

 
Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Pagei0 of 58

Fill in this information to identify your case:

 

 

 

 

 

Debtor 4 Gabriel Victor Bustillos
First Name Middle Name Last Name

Denterz

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: District of Colorado

Case number teabtt
(If known) CJ Check if this is an

amended filing

 

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/16

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?

() Married
w Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

UL No

© Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor 1. Debtor 2: Dates Debtor 2
: lived there lived there
CJ same as Debtor 1 CL same as Debtor 1
ant iris Street From 10/01/2015 - From
r re ber Street
umbe eet To 10/01/2018 lumber Stree To
Lakewood CO 80215
City State ZIP Code City State ZIP Code
Q Same as Debtor 1 QO Same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

wy No
LJ Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

‘

 

|

Explain the Sources of Your Income

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
 

 

Case:19-18641-KHT Doc#:2 Filed:10/04/19

Entered:10/07/19 08:07:42

Page11 of 58

 

 

 

Debtor 1 Gabriel Victor Bustillos Case number (if known),
First Name Middle Name Last Name
————7 Did you have any ncome trom einiplovme»nt iT from Operaund a business duly tis year or the two previous calendar veare

   

Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.

If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

C1 No
Wi Yes. Fill in the details.

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:
(January 1 to December 31,2018 )
YYYY

For the calendar year before that:

(January 1 to December 31,2017 )
YYYY

Sources of income
Check all that apply.

| Wages, commissions,
bonuses, tips

Gross income

(before deductions and
exclusions)

Q Operating a business

wf Wages, commissions,
bonuses, tips

Q Operating a business

4 Wages, commissions,
bonuses, tips

U Operating a business

§ 37,152.11
¢ __ 53,681.57
¢___ 42,622.00

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

Sources of income
Check all that apply.

CQ] Wages, commissions,
bonuses, tips

Q Wages, commissions,
bonuses, tips

Q Operating a business

QO Wages, commissions,
bonuses, tips

a Operating a business

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

W No
CJ Yes. Fill in the details.

 

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

Sources of income
Describe below.

Gross income from
each Source.

(before deductions and.
exclusions)

Sources of income.
Describe below.

 

 

(January 1 to December 312018 __)
YYYY

 

For the calendar year before that:

 

(January 1 to December 31,2017 _)
YYY

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

 

 

Gross income.

(before deductions and
exclusions)

Q Operating a business

Gross income from
each source

(before deductions and
exclusions)

page 2

 

 

 

 
 

 

Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Pagei2 of 58

Debtor 1 Gabriel Victor Bustillos Case number (if known),

 

First Name Middle Name Last Name

 

 

 

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
(J No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

CJ No. Go to line 7.

CI Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an atforney for this bankruptcy case.

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

L) No. Go to line 7.

W Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

 

 

| Dates of Total amount paid Amount you still. owe. _ Was this payment for...
| payment :
Landlord- Evelyn Loomis 08/01/2019 ¢ 2,250.00 ¢ 2,250.00 Om
lortgage
Creditor’s Name
U) car
09/01/2019

 

Number Street UI credit card

 

 

 

 

10/01/2019 , C1 Loan repayment
Q Suppliers or vendors
en
City State ZIP Code uw Other" t
§ $ C) Mortgage
Creditors Name
C) car

C) credit card

 

Number Street
OQ Loan repayment

 

OQ Suppliers or vendors

 

 

 

City State ZIP Code J other
$ $ Q Mortgage
Creditors Name
QO) car

C2 credit card

 

Number Street
/ CJ Lean repayment

 

Q) Suppliers or vendors
2] other

 

City State ZIP Code

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 3

 
Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Page1i3 of 58

Debtor 4 Gabriel Victor Bustillos

Case number (if known),
First Name Middle Name Last Name

 

 

 

 

 

 

vit VG CTOre e CULI¢ K ¥,Gid-Vou KG Day BHO aUepr you owed VOUG WHO Wa i sTder?

 

Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

Y No

C Yes. List all payments to an insider.

 

 

 

 

 

 

 

Dates of. Total:amount Amount you still’ Reason for this payment
payment paid owe
$ $
Insider's Name
Number ~ Street
City State ZIP Code
$ $

 

Insider's Name

 

Number Street

 

 

City State ZIP Code

 

 

 

 

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?
Include payments on debts guaranteed or cosigned by an insider.

UW No

(CJ Yes. List all payments that benefited an insider.

 

 

 

 

 

 

 

Dates of. Total amount Amount you still | Reason for this payment
payment paid owe _ Include creditor's name S
Insider's Name § $
Number Street
City State zip Code
$ §.

 

Insider's Name

 

Number Street

 

 

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

 

 

 
 

| 3 ° ea DE a eet dy itt mn ene ne TLE US NTS ASTD ee “ Cee)

Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Pagei14 of 58

Debtor 1 Gabriel Victor Bustillos Case number (if known)

 

 

First Name Middle Name Last Name

 

 

 

 

 

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

UM No

CI Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

Nature of the case Court or agency _ Status of the case
Case title Court Name Q Pending
C2 on appeal
Number Street C] concluded
Case number
City . State ZIP Code
Case title Court Name C) Pending
QO on appeal
Number Street CY concluded
Case number
City State ZIP Code

 

 

 

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

W No. Gotoline 11.
C) Yes. Fill in the information below.

Describe the property Date Value of the property

 

 

Creditor’s Name

 

 

 

 

Number Street Explain what happened

Q Property was repossessed.

 

CJ Property was foreclosed.
(J Property was garnished.

 

City State ZIP Code L] Property was attached, seized, or levied.

 

Describe.the property. Date Value of the property

 

 

Creditors Name ‘

 

 

 

 

Number Street
Explain what happened

Property was repossessed.

 

Property was foreclosed.

 

Wi rnished.
City State ZIP Code Property was ga

CoOoo

Property was attached, seized, or levied.

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

 

 
ce ae re Y ae

Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Page1i5 of 58

Debtor 1 Gabriel Victor Bustillos Case number (if known),

First Name Middle Name Last Name

 

 

#4 Within $0 days before you filed for bankruptcy, did any creditor, including abank or financial institution, set offany amounts from your

 

accounts or refuse to make a payment because you owed a debt?

W No

U Yes. Fill in the details.

 

 

 

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken :
Creditors Name
Number Street §
City State ZIP Code Last 4 digits of account number: XXXX—~

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

Wf No
C) Yes

be List Certain Gifts and Contributions

13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

Wf No
L) Yes. Fill in the details for each gift.

 

 

 

 

 

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Vaiue
per-person : : the gifts
$
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Code
Person’s relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person : the gifts
_ 3
Person to Whom You Gave the Gift
$

 

 

 

Number Street

 

City State ZIP Code

 

 

Person’s relationship to you

 

i
i

 

i

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

 

 
cae ae eee q ae

Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Pagei16 of 58

Debtor 4 Gabriel Victor Bustillos

First Name Middle Name Last Name

Case number (ifknown),

 

 

 

 

 

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

U No

CJ Yes. Fill in the details for each gift or contribution.

 

Gifts or contributions to. charities. Describe what you contributed Date you Value
that total more than $600 _ contributed
_ $
Charity’s Name
§,

 

 

 

Number Street

 

 

City ‘ State ZiP Code

List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

iw No
LQ Yes. Fill in the details.

 

Describe the property you lost and Describe any.insurance coverage for.the loss _ Date of your _ Value of property

how the loss occurred wre a loss lost
Include the amount that insurance has paid. List pending insurance

claims on line 33 of Schedule A/B: Property.

 

 

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

CL) No
@ Yes. Fill in the details.

Description and value of any property transferred Date payment or “Amount of payment

 

 

 

 

Aurora CO 80014

 

City State ZIP Code

distinctappointments@gmail.com

 

Email or website address

 

Person Who Made the Payment, if Not You

 

Official Form 107

 

Monique Isreal Houston _ transfer was

Person Who Was Paid made.

2993 S Peoria St Document Preparation

Number Street 09/14/2019 $ 125.00

 

Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 

 

 
a

Case:19-18641-KHT

Doc#:2 Filed:10/04/19

 

4

Entered:10/07/19 08:07:42 Page17 of 58

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Gabriel Victor Bustillos Case number (if known)
First Name Middle Name Last Name
transfer was made payment
Debtor CC " —
Person Who Was Paid Credit Counseling
10/03/2019 $ 14.95
Number Street
$
City State ZIP Code

debtorcc.org

 

Email or website address

 

W No

CJ Yes. Fill in the details.

Person Who Made the Payment, if Not You

 

 

 

Description and value of any property transferred

 

Person Who Was Paid

 

Number Street

 

 

City State

W No’

C) Yes. Fill in the details.

ZIP Code

 

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

Amount of payment

- Date payment or
transfer was
made
$
3

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

 

 

Person Who Received Transfer

 

Number Street

 

 

City State

Person's relationship to you

 

 

 

Person Who Received Transfer

 

Number Street

 

 

City State

 

Person's relationship to you

Official Form 107

 

 

 

 

Description and value of property Describe any. property or payments received Date transfer
transferred “or debts paid in exchange was made
ZIP Code
ZiPCode | ee ee
Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 

 

 
 

Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Pagei8 of 58

Debtor 4 Gabriel Victor Bustillos Case number (i known),

First Name Middie Name Last Name

 

 

 

 

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

No
C) Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

 

Name of trust

 

 

 

 

 

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

W@ No

CI Yes. Fill in the details.

 

Last 4 digits of accountnumber Type ofaccountor __ _ Date account was Last balance before
instrument closed, sold, moved, — closing or transfer
or transferred
Name of Financial institution
XXXX— Q Checking $
oO Savings

 

Number Street
Q Money market

 

Q Brokerage

 

 

 

City ‘State zp Gode / C2 other __
XXXX—= O checking $
Name of Financial Institution
QO Savings
Number Street Q Money market

Q Brokerage
CQ other

 

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
@ No
C2 Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
& have it?
Ci No
Name of Financial Institution Name QO Yes
Number Street Number Street
City State ZIP Code
City State ZIP Code

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 
(nna o 2

Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Page19 of 58

Debtor 4 Gabriel Victor Bustillos Case number (irknown)

First Name Middle Name Last Name

 

ina storage unit or place other than your home within‘1 year before you filed for bankruptcy?

22.Have you stored prope!

     

 

 

 

C) Yes. Fill in the details.

 

 

 

Who else has or had access to it? Describe the contents - Do you still
have it?
C2 No
Name of Storage Facility Name : QO Yes
Number Street Number Street

 

CityState ZIP Code

 

 

City State __ZIP Code

oe identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
W No
U) Yes. Fill in the details.
Where is the property?: Describe the property : Value

 

 

Owner's Name $

 

Numb Street
Number Street

 

 

 

 

 

City State ZIP Code

 

 

City State ZIP Code

io Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

@ Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

& Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

YW No

C2) Yes. Fill in the details.

 

 

 

 

Governmental unit Environmental law, if you know. it Date of notice
Name of site Governmental unit
Number Street Number Street

City State ZIP Code

 

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10

 

 

 
 

(aE: 3,

Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Page20 of 58

Debtor 1 Gabriel Victor Bustillos Case number (if known)

First Name Middle Name Last Name

 

 

 

  

 

 

 

 

 

 

 

—— | ae have y
WW No
QD Yes. Fill in the details.
Governmental unit _ Environmental law, if you know it -. Date of notice
Name of site Governmental unit
Number Street Number Street
City State ZIP Code

 

 

City State ZIP Code

 

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

No

C) Yes. Fill in the details.

 

 

 

Court or agency | Nature of the case Status of the
OO A case
Case title i
Court Name i QO Pending
Q On appeal
Number Street QO) conciuded
Case number City State ZIPCode |

 

Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
UL Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
CJ Amember of a limited liability company (LLC) or limited liability partnership (LLP)
Oa partner in a partnership
CQ An officer, director, or managing executive of a corporation

UJ An owner of at least 5% of the voting or equity securities of a corporation

Wi No. None of the above applies. Go to Part 12.
CQ Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business Employer Identification number.
Do not include Social Security number or ITIN.

 

 

Business Name

EIN: -

 

Number Street La ceneecsenaeeeenwesnviie-cenenenueecsnneeemecanennrmmentucnaieraepanunerenemmctnarnece
Name of.accountant or bookkeeper Dates business existed

 

 

From To

 

City . _ State ZIP Code

 

Describe the nature of the business Employer identification number
Do not include Social Security number or.ITIN.

 

 

Business Name

EIN: -

 

 

Name of accountant.or bookkeeper. Dates business existed

Number Street

 

 

From To

 

 

 

 

 

City State ZIP Code

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11
Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Page21 of 58

Debtor 4 Gabriel Victor Bustillos Case number (ifknown),

First Name Middle Name Last Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Business Name
EIN; =
ti j 2 -
Number Street Name of accountant or of bookkeeper Dates business existed
From To
City State ZIP Code

 

 

 

 

 

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

W No

C) Yes. Fill in the details below.

Date issued

 

Name MM/DD/YYYY

 

Number Street

 

 

City State ZIP Code

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

x MUA TOA «

 

Signaturé of | of Debtor 4 Signature of Debtor 2

Date 10/03/2019 Date
Did you attach additional pages to Your Statement of Financial Affairs for individuals Filing for Bankruptcy (Official Form 107)?
W No
UO) Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

CO) No

@ Yes. Name of personDistinct Document /Monique Isreal Houston . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 179).

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12
1

Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Page22 of 58

Fill in this information to identify your case:

 

 

 

 

Debtor 4 Gabriel Victor Bustillos
First Name Middle Name Last Name

Debtor 2

{Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: District of Colorado

Case number C) Check if this is an
{If known) amended filing

 

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

Your. assets
Value of what you own

1. Schedule A/B: Property (Official Form 106A/B)

 

1a. Copy line 55, Total real estate, from Schedule A/B occ cccccseccceseeeeesecssenseeesesesseeseeassecenseaesseneeaecneseaesecessresaueavesseseeeesaes $ __ 0.00
1b. Copy line 62, Total personal property, from Schedule A/B......ccscccsccsscssecsssecssssccssusessesecssnecensuseesucssveessecesatecsseteensaeeesneees $ 22,475.00
ic. Copy line 63, Total of all property on Schedule A/B oo... cccssccscscscssscsscssesesesssessseesessssssecssssceesecaecaeeeseaeeeessecaussecsesaeenens 4 22,475.00

 

 

 

Ppa 2: Summarize Your Liabilities

Your liabilities.
Amount you owe

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

 

 

 

 

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ § __5,189.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) 0.00
3a. Copy the total claims from Part 1 (priority unsecured claims) from line Ge of Schedule E/F os escccssseesseetetsteteeeneene SE
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6] of Schedule E/F oo... ce sscecteseceneteteeeene +5 116,586.00
Your total liabilities g__ 121,775.00
Summarize Your Income and Expenses
4. Schedule |: Your Income (Official Form 106!) 5.070.341
Copy your combined monthly income from line 12 of Schedule [oo ececcccseeseseeeeeeeeeeeeeseeneessesstsesasensenesesenetasseenenesenaanees $__oeoseow
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22¢ Of SCHECUIC So... ee ccsessssceessecesseseseceseessnsnanecneacsescssacsesaeseeserseessatansesansessacarnse $ ___5,010.00

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

 
 

oa. 2 a

Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Page23 of 58

Debtor 4 Gabriel Victor Bustillos Case nu

First Name Middle Name Last Name

 

Ca Answer These Questions for Administrative and Statistical Records

mber (if known).

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

Yes

L} No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

 

7. What kind of debt do you have?

this form to the court with your other schedules.

Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

Cl Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit

 

 

 

 

 

 

 

 

 

 

 

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official

Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 4,746.00
9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

Total claim
From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.) g_—«i.00

9b. Taxes and certain other debts you owe the government. (Copy line 6b.) gs —~.00

9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) gs __———«.00

Qd. Student loans. (Copy line 6f.) g___ 91,713.00

9e. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00

priority claims. (Copy line 6g.) TO
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0.00
9g. Total. Add lines 9a through 9f. $ 91,713.00
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

 
Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Page24 of 58

Fill in this information to identify your case and this filing:

 

 

 

 

 

Debtor1 Gabriel Victor Bustillos
First Name Middle Name Last Name
“Tebtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the; District of Colorado

Case number

 

() Check if this is an
amended filing

 

 

 

Official Form 106A/B
Schedule A/B: Property 12115

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

4. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

A No. Go to Part 2.
QO) Yes. Where is the property?

. 9 :
What is the property? Check all that apply. Do not deduct:secured claims or exemptions. Put

| Single-family home the amount of any secured claims on Schedule.D:
Creditors Who Have Claims Secured by Property.

 

 

 

 

 

1.1. «anit build
Street address, if available, or other description O Duplex or multi unit building
LC) Condominium or cooperative Current value of the Current value of the
(] Manufactured or mobile home entire property? portion you own?
C) Land $ . $
CQ Investment property
- 2 Timeshare Describe the nature of your ownership
City State ZIP Code Ol other interest (such as fee simple, tenancy by
er the entireties, or a life estate), if known.

Who has an interest in the property? Check one.

C) Debtor 4 only

County CY Debtor 2 only
2 Debtor 1 and Debtor 2 only J Check if this is community property

(see instructions)

 

 

C) At least one of the debtors and another

Other information you wish to add about this item, such as local
property identification number:

 

If you own or have more than one, list here:

What is the property? Check all that apply. Do.not deduct secured claims or exemptions. Put

OQ Single-family home the amount:of any secured claims on Schedule D:
Greditors Who Have Claims Secured by Property,

 

 

 

 

 

 

 

1.2. - , — CQ) Duplex or multi-unit building
; Street address, if available, or other description . ; :
C) Condominium or cooperative Current value of the Current value of the
CJ Manufactured or mobile home entire property? portion you own?
CJ Land . $ $
(2 Investment property
: Describe the nature of your ownership
: City State ZIP Code L Timeshare interest (such as fee simple, tenancy by
| C1 other the entireties, or a life estate), if known.

 

 

Who has an interest in the property? Check one.

CY Debtor 4 only

L) Debtor 2 only

C} Debtor 1 and Debtor 2 only (J Check if this is community property
(J At least one of the debtors and another (see instructions)

 

County

Other information you wish to add about this item, such as local
: property identification number:

 

Official Form 106A/B Schedule A/B: Property page 1

 

 
1

J

Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Page25 of 58

 

 

 

_ thea

Do not deduct secured claims or.exemptions. Put

Debtor 1 Gabriel Victor Bustillos Case number (if known).
First Name Middle Name Last Name
What is the property? Check all that apply.
ingle-family.home
£4 C1 Single-family h

 

 

 

 

 

~—~Street address, if avaiable; or other description ~~ G&- Duplex or multi-unit building

 

 

 

Describe Your Vehicles

Do you own, lease, or have legal or equitabie interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

LJ No
Wi Yes
3.1. Make: volkswagon
Model: Passat
Year: 2012
135K

Approximate mileage:

Other information:

 

 

 

 

If you own or have more than one, describe here:

3.2, Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

Official Form 106A/B

 

CY Condominium or cooperative
L] Manufactured or mobile home

 

Current value of the Current value of the
entire property? portion you own?

 

 

 

 

 

QQ Land $ §
LJ investment property
City State ZIP Gode 0 Timeshare Describe the nature of your ownership
interest (such as fee simple, tenancy by
CQ) other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
CJ Debtor 4 only
County OC) Debtor 2 only
(J Debtor 4 and Debtor 2 only CI Check if this is community property
(J At least one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local
property identification number:
2. Add the doliar value of the portion you own for all of your entries from Part 1, including any entries for pages $ 0.00
you have attached for Part 1. Write that number here. ........0.......cccceeceecseeeee eee ee eee a teen ee eee eeesa eee taeseneeeenereaneeeauaeee >

 

 

 

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

Who has an interest in the property? Check one.
Debtor 1 only

LO Debtor 2 only

C) Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

() Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

C] Debtor 1 only

C) Debtor 2 only

() Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

(3 Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct:secured claims or exemptions. Put
the.amount of any.secured claims.on Schedule D:
Creditors Who Have Claims Secured by Property.

 

Current value of the Current value of the
entire property? portion you own?

¢__ 3,097.00 0.00

 

Do not deduct secured claims or exemptions. Put
the amount-of any:secured claims on Schedule D;
Creditors. Who Have Claims.Secured by Property.

Current value of fhe Current value of the
entire property? portion you own?

 

page 2
 

Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Page26 of 58

 

 

NE diMOuUnC OC any SeCcuied ClavmS Of oCHedg

 

 

Debtor 4 Gabriel Victor Bustillos Case number (if known),
First Name Middle Name Last Name
3:3 Make: Who. has an interest .in the property? Check one.
Model: Chpestor1 only
C} Debtor 2 only
Year:

Approximate mileage:

Other information:

 

 

 

 

3.4, Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

() Debtor 1 and Debtor 2 only
() At least one of the debtors and another

(2 Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

L Debtor 1 only

C) Debtor 2 only

(J Debtor 1 and Debtor 2 only

(I At least one of the debtors and another

C) Check if this is community property (see
instructions)

 

Creditors Who Have Claims Secured by Property.

=Do:not deduct secured.claims or exemptions: Put:

 

HEL.

 

   

 

Current value of the Current value of the
entire property? portion you own?

Do.not:deduct secured claims. or exemptions. Put
the amount of any secured claims on Schedule D:
- Creditors Who Have Claims. Secured by. Property.

 

Current value of the Current value of the

entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

No
C) Yes

4.1. Make:
Model:
Year:

Other information:

 

 

 

 

If you own or have more than one, list here:

 

 

 

 

Who has an interest in the property? Check one.

LJ Debter 1 only

(3 Debtor 2 only

(I) Debtor 1 and Debtor 2 only

(J At least one of the debtors and another

Cl Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

Do not deduct secured claims or exemption
the amount.of:any secured claims on Sched
Creditors. Who Have Claims. Secured by Pro

Put
ule D:

perty.

 

 

Current value of the Current value of the

entire property? portion you own?

 

 

4.2, Make: Do not deduct secured claims or exemptions. Put
the amount of.any secured claims on Schedule D:
Model: 5 Debtor 1 only Creditors Who Have Claims Secured by Property.
Debtor 2 only
Year O Debtor 4 and Debtor 2 only Current value of the Current value of the
Other information: CL) At least one of the debtors and another propery P y :
(J Check if this is community property (see $ $
instructions)
5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages s 0.00
you have attached for Part 2. Write that number here oo... ccc secsssecscssesessessseneensssveneeneaeenecerenessecnsevececserssesatesvecuecusaneenentenee >

Official Form 106A/B

Schedule A/B: Property

page 3

 

 
i 2 “ot re “ 4

Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Page27 of 58

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Gabriel Victor Bustillos Case number (if known)
First Name Middle Name Last Name
Describe Your Personal and Household Items
EE TT . - = Current value of the...
. ortion you own?
Do not deduct-secured claims.
or exemptions.
6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
C) No
id Yes. Describe......... 1 queen bed, 2 tv stands, kitchenware $ 100.00
7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
C1 No
J Yes. Describe.......... 3 cell, 1tv, 1 lap top $ 200.00
8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
No
LI) Yes. Describe.......... $ 0.00
9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments
id No
C) Yes. Describe.......... $ 0.00
10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
W No
C) Yes. Describe.......... $ 0.00
11. Clothes ‘
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
LJ No
iA Yes. Describe.......... 1 coats, 20 shirts, 10 pants, 3 pr shoes $ 75.00
12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver
Ne 400.00
W@ Yes. Describe.......... 4 ring $ :
13. Non-farm animals
Examples: Dogs, cats, birds, horses
J No
C1 Yes. Describe.......... $ 0.00
14, Any other personal and household items you did not already list, including any health aids you did not list
i No
QC) Yes. Give specific § 0.00
information. ............. TT
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached $ 475.00
for Part 3. Write that number here o............ccccccccsssssssssesssssssssssssssssessssssnsescsccsssnnavevssseesesecenssnssscesessnnveccessusesssessaniecsesnnenenestsectietseeesat >

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 4

 
CURES Dips it we a ee Pa a tee et ne ena ae ae a ae eat ae ae ae EL LE }
L : 5 J

Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Page28 of 58

 

Debtor 4 Gabriel Victor Bustillos Case number (if known),

First Name Middle Name Last Name : |

Ea Describe Your Financial Assets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

= Current valde Or te
portion you own?
: Do not deduct:secured claims
or. exemptions.
16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
1¢;-°) | $ . 0.00
17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
CL) No
YOS oo ceeceeserens Institution name:
17.1, Checking account: Wells Fargo ( direct deposit ) $ 2,000.00
17.2, Checking account: $ 0.00
17.3. Savings account: $ 0.00
17.4. Savings account: $ 0.00 i
i
17.5. Certificates of deposit: 5 0.00
17.6. Other financial account: $ 0.00
17.7. Other financial account: $ 0.00
17.8. Other financial account: $ 0.00
17.9. Other financial account: $ 0.00
| 18.Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts
No
CO Yes occu. Institution or issuer name:
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture
No Name of entity: % of ownership:
L) Yes. Give specific 0% %
information about 0
| 0% % $ i
0%  »
/

 

Official Form 106A/B Schedule A/B: Property page 5
4

 

Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Page29 of 58

Debtor 1 Gabriel Victor Bustillos Case number (if known),

First Name Middle Name Last Name

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments

 

 

séacludesersernebonecks=easiers _ cheakaapremissen-ncies-andsmeney. ralers.

 

 

 

Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
YA No

1) Yes. Give specific Issuer name:
information about

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HEM. sseecccccssseeee $
$
$

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
CJ No
Yes. List each

account separately. Type of account: Institution name:

401(k) or similar pian: $
Pension plan: Pera $ 20,000.00
IRA: $
Retirement account: $
Keogh: $.
Additional account: $
Additional account: $
22.Security deposits and prepayments

Your share of all unused deposits you have made so that you may continue service or use from a company

Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications

companies, or others

a No

(ee Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: $

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
No
CD YS ooo ceesssssssssssesee Issuer name and description:
$
$
Official Form 106A/B Schedule A/B: Property page 6

 

 
|

Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Page30 of 58

Debtor 1 Gabriel Victor Bustillos Case number (if known),

First Name Middle Name Last Name

 

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26.U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

 

 

 

U-No

Se Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

No
Cl Yes. Give specific
information about them... $

 

 

 

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: internet domain names, websites, proceeds from royalties and licensing agreements

Y No

Q) Yes. Give specific
information about them.... $.

 

 

 

 

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

 

 

 

 

No
U) Yes. Give specific
information about them.... $
Money or property owed to you? Current value of the

 

 

portion you own?
Do:not:deduct secured

 

 

 

 

 

claims or exemptions.
28. Tax refunds owed to you

No
CJ Yes. Give specific information Federal

about them, including whether ,

you already filed the returns State:

and the tax years...

Local: $

 

 

 

29, Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

Wi No

 

 

 

 

 

U} Yes. Give specific information..............
Alimony: $
Maintenance: $
Support: $
Divorce settlement: $
Property settlement: $

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
No
LI Yes. Give specific information...............
$.

 

 

 

Official Form 106A/B Schedule A/B: Property page 7

 

 
TE a + ce BD aR ae tn en TOL at net So St oaratner hat Sa TD TE TD ep ESTA Eg Te we )

Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Page31 of 58

Debtor 1 Gabriel Victor Bustillos Case number (if known),

First Name Middle Name Last Name

 

 

| 31, Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit; homeowner's, or renter’s insurance

 

 

UW No

Q) Yes. Name the insurance company —— Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

 

 

 

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

No
Q) Yes. Give specific information..............

 

 

 

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

id No

CY Yes. Describe each claim. ue.

 

 

 

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

id No

U) Yes. Describe each claim. once

 

 

 

 

35. Any financial assets you did not already list

i No

C) Yes. Give specific information............ $

 

 

 

 

 

36, Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

for Part 4. Write that mumber here .oo..cccccccccsssssssesssssessssssssssetsssssscsssssssssssessneessssesssecssessessscsssnssestseconsssssseccsssnssessuessseseesssneesssssetss »> $ 22,000.00

 

 

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
i No. Go to Part 6.
1 Yes. Go to line 38.

Current value of the
portion you own?
Do not: deduct secured claims

 

or-exemptions.
38. Accounts receivable or commissions you already earned
id No
Cl Yes. Describe....... |
S

 

 

39. Office equipment, furnishings, and supplies
Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

id No
U) Yes. Describe........ 5

 

 

 

 

Official Form 106A/B Schedule A/B: Property page 8

 
Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Page32 of 58

Debtor 1 Gabriel Victor Bustillos Case number (known),

First Name Middle Name Last Name

 

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

 

 

 

 

 

 

wi No

U) Yes. Describe....... 8
41. Inventory

Wf No

C) Yes. Describe....... s

 

42.Interests in partnerships or joint ventures

W No
U Yes. Describe.......

 

 

Name of entity: % of ownership:
% $
% $
% $

 

43, Customer lists, mailing lists, or other compilations
ld No
U) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
No
UL) Yes. Describe........

 

 

 

 

44. Any business-related property you did not already list
ld No

C) Yes. Give specific
information .........

 

 

 

 

 

PP Cf FF FH FH

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $ 0.00
for Part 5. Write that number here TT

 

 

 

Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
W No. Go to Part 7.
Ud Yes. Go to line 47,
Current:value of.the
portion you own?
Do not deduct:secured claims

 

or exemptions,
47, Farm animals
Examples: Livestock, poultry, farm-raised fish
No
DV OS oo ceecssccscetseeeee
$

 

 

 

Official Form 106A/B Schedule A/B: Property page 9

 

 
Y ae y 7
i

Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Page33 of 58

Debtor’ Gabriel

Victor Bustillos Case number (if known),

 

 

First Name

Middle Name Last Name

48. Crops—either growing or harvested

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No
orn man V OS GIVE SPECIE
information............. $
49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
No
CD Yes voces
$
50. Farm and fishing supplies, chemicals, and feed
W No
CD VS ec cecessssssescscenee
$
51.Any farm- and commercial fishing-related property you did not already list |
No
LI Yes. Give specific
information. ............ 5
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ 0.00
for Part 6. Write that number Were ..........00.ccccccsssssssssssssssssvesssssssssecsssssssesensssvasecsasssavssessessusecesssseceesssnssssssnsavseeessvassuavecsescensnssssssnvaeees >
Describe All Property You Own or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
W No
(el Yes. Give specific
information. ............
54. Add the dollar value of all of your entries from Part 7. Write that number here ooo... eee cceeeenesseceeneetectenteneenenenes > 0.00
List the Totals of Each Part of this Form ~,
55. Part 1: Total real estate, He 2 oo... csscsccssesssssscssssssccsscsssnsessssssstecesecesscsensesssevsssnvsssuvessevesnrscavesssvisetssnvecssvsssasessgssasessenessansessnasstes > $ 0.00
56. Part 2: Total vehicles, line 5 $ 0.00
57. Part 3: Total personal and household items, line 15 $ 475.00
58. Part 4: Total financial assets, line 36 $ 22,000.00
59. Part 5: Total business-related property, line 45 $ 0.00
60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00
61.Part 7: Total other property not listed, line 54 +¢ 0.00
| 62. Total personal property. Add lines 56 through 61. ........... ee $. 22,475.00 Copy personal property total > FS 22,475.00
63. Total of all property on Schedule AJB. Add line 55 + line 62.0.0. cee serensecneeeeeeeessesesseeesenseseeensssnensscsavansaseeneeaes $ 22,475.00
Official Form 106A/B Schedule AIB: Property page 10

 

 
 

Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Page34 of 58

Fill in this information to identify your case:

 

 

 

 

 

Debtor1 Gabriel Victor Bustillos
First Name Middle Name Last Name
 apebtor 2...
(Spouse; iHfiling)—First Name Middie-Name- LastName
United States Bankruptcy Court for the: District of Colorado
Case number L) Check if this is an
own :
( ) amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsibie for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
Space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

Identify the Property You Claim as Exempt

' 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
QC) You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

| 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property andline on Current value ofthe | Amount of the exemption you claim Specific laws that allow exemption

 

Schedule A/B that lists this property portion you own

‘Copy. the value from Check only. one box for.each.exemption.

Schedule A/B
ee 13-54-102()(I
description: Motor Vehicle $ Os | dW
Line from CL) 100% of fair market value, up to

Schedule A/B: 3.1 any applicable statutory limit

Bret Household Goods $100.00 As 100.00 -13-54-102(1)(e)

 

 

 

description:
. LI 100% of fair market value, up to
Line fi 6 ,
Schedule AB: - any applicable statutory limit
Scsaription: Electronics $200.00 @ s 200.00 -13-54-102(1)(e)
Line from Q) 100% of fair market value, up to
Schedule A/B: Z any applicable statutory limit

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

W No

C) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

w No
C) Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of __

 
cecal

Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Page35 of 58

Debtor 1 Gabriel Victor Bustillos Case number (known)

First Name Middle Name Last Name

Eo Additional Page

|
' | Brief description of the property and line” “Current value ofthe Amount of the exemption you claim Specific taws that allow exemption” ~~ =

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

on Schedule A/B that lists this property portion you own
Copy. the value from Check only one box for each exemption
Schedule A/B
Ae pti; clothes § 75.00 Ws 75.00 13-54-102(1)(a)
Line from 11 C) 100% of fair market value, up to
Schedule A/B: . oo __ any applicable statutory limit |
Scccription:  2ewelry § 100.00 Ws___ 100.00 13-54-102(1)(b)
Line from () 100% of fair market value, up to
Schedule A/B: 42 any applicable statutory limit |
|
description:  P&% $20,000.00 [qs 20,000.00 24-51-212 |
‘ |
Line from 21 (2) 100% of fair market value, up to
Schedule A/B: — any applicable statutory limit
description Wages § Os 13-54-104 !
Line from 17 Wi 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Us
Line from LJ 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief
description: $ Lis
Line from LJ 100% of fair market value, up to
Schedule A/B: —___ any applicable statutory limit
Brief
description: $ Qs
Line from O) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Qs
Line from C} 100% of fair market value, up to
Schedule A/B: ——— any applicable statutory limit
Brief
description: $ mE
Line from C) 100% of fair market value, up to
Schedule A/B: —__ any applicable statutory limit
Brief
description: $ Us
Line from QO) 100% of fair market value, up to
Schedule A/B: _ a any applicable statutory limit -
Brief
description: $ Os
Line from Cl 100% of fair market value, up to
Schedule A/B: ———— any applicable statutory limit
Brief
description: $ Os
Line from LJ 100% of fair market value, up to
any applicable statutory limit

Schedule A/B: ~

Official Form 106C Schedule C: The Property You Claim as Exempt page 2 of __
h

Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Page36 of 58

 

Fill in this information to identify your case:

 

 

 

Debtor1 Gabriel Victor Bustillos
First Name Middle Name / Last Name
ri A cS
(Spouse, if filing) First Name Middle Name Cast Name

 

 

United States Bankruptcy Court for the: District of Colorado

Case number Seanels
(if known) LJ Check if this is an

amended filing

 

 

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12145

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

1. Do any creditors have claims secured by your property?
(} No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
© Yes. Fill in all of the information below.

Cam List All Secured Claims

2. List all secured claims. lf a creditor has more than one secured.claim, list the creditor separately
for each claim. !f more than one creditor has a particular claim, list the other creditors in. Part 2.
As much as possible, list the claims in alphabetical. order according to the creditor's name.

 

 

 

 

 

| 2.1] BRIDGECREST FORMERLY D__sDescribe the property that secures the claim: $ | 5,189.00 $ 5,189.00 $ 0.00
Creditors Name
PO BOX 29018 2012 Volkswagon Passat
Number Street

 

 

 

As of the date you file, the claim is: Check all that apply.

" (2 Contingent
PHOENIX, AZ 85038 0 unliquidated

 

 

City State ZIP Code O Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
(4 Debtor 1 only W An agreement you made (such as mortgage or secured
Cl Debtor 2 only car loan)
CJ Debtor 1 and Debtor 2 only Q) Statutory lien (such as tax lien, mechanic’s lien)
CI} Atleast one of the debtors and another LQ Judgment lien from a lawsuit

C1 other (including a right to offset)
(I Check if this claim relates to a

community debt

 

Date debt was incurred 03/20/2017 Last 4 digits of account number 0 0 0 0
| 2.2| Describe the property that secures the claim: $ $ $

 

 

 

Creditor’s Name

 

 

 

 

 

 

Number Street
As of the date you file, the claim is: Check all that apply.
QO Contingent
U) Untiquidated
City State ZIP Code Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
C1 Debtor 4 only CI An agreement you made (such as mortgage or secured
C) Debtor 2 only car loan)
(2 Debtor 1 and Debtor 2 only Q) Statutory lien (such as tax tien, mechanic's lien)
C1) Atleast one of the debtors and another CQ Judgment tien from a lawsuit

QQ Other (including a right to offset)
() Check if this claim relates to a

community debt
Date debt was incurred Last 4 digits of account number

Add the.dollar value of your entries in Column A on this page. Write that number here: __5.189.00 |

 

 

 

 

Official Form 106D - Schedule D: Creditors Who Have Claims Secured by Property page 1 of

 
 
 
   

 
Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Page37 of 58

Fill in this information to identify your case:

 

 

Debtor! GABRIEL VICTOR — BUSTILLOS
First Name Middle Name Last Name

Debtor 2

(Spouse, if filing). First Name Middle Name Last Name

 

 

United States Bankruptcy Court for the: District of Colorado
Q Check if this is an

Case number amended filing

(if known)

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. lf more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

 

 

 

 

12/15

List All of Your PRIORITY Unsecured Claims

 

1. Do any creditors have priority unsecured claims against you?

A No. Go to Part 2.
C) Yes.

nonpri
unsec'

 

 

 

 

 

 

 

List all of your priority unsecured claims. lf a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For

each claim listed, identify what type of claim itis. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
ority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
ured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this. form in. the instruction booklet.)

 

 

 

 

 

Priority Creditors Name

 

Number Street

 

 

City State ZiP Code
Who incurred the debt? Check one.

C) Debtor 1 only

CI Debtor 2 only

C Debtor 1 and Debtor 2 only

(CQ At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?
OQ) No
Qyes

 

Official Form 106E/F Schedul

2.1
Last 4 digits ofaccountnumber $ $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
City State ZIP Code Q) Contingent
; > C) Unliquidated
Who incurred the debt? Check one. O Disputed
C) Debtor 1 only
CQ Debtor 2 only Type of PRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only QO Domestic support obligations
At least one of the debtors and another () Taxes and certain other debts you owe the government
C) Check if this claim is for a community debt Q) Claims for death or personal injury while you were
Is the claim subject to offset? intoxicated
Q) No C) other. Specify
QC) Yes
2.2 | Last 4 digits ofaccountnumber_ = = $ $

 

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.
Q Contingent

Q) unliquidated

OQ Disputed

Type of PRIORITY unsecured claim:
CJ Domestic support obligations
OO) Taxes and certain other debts you owe the government

O) Claims for death or personal injury while you were
intoxicated :

O) other. Specify

 

e E/F: Creditors Who Have Unsecured Claims page 1of_

 
Tee Te “ |
7

 

Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42

Debtor 4 GABRIEL VICTOR

BUSTILLOS

Case number (if known)

 

First Name Middie Name Last Name

| Part 2: | List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?
[1 No. You have nothing. to report in this. part. Submit. this form to.the court with your other schedules. .

Page38 of 58

 

 

 

 

 

ip

 

claims fill out the Continuation Page of Part 2.

es | WELLS FARGO CARD SERVICE

 

 

 

 

Last 4 digits of account number a 0 0 0

 

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. lf.a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim itis. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured

 

 

 

 

 

 

 

 

 

 

 

 

Nonpriority Creditor’s Name g___1,085.00_
PO BOX 14517 When was the debt incurred? 03/01/2017
Number Street
DES MOINES, IA 50306
City State ZIP Code As of the date you file, the claim is: Check ali that apply.
QO Contingent
Who incurred the debt? Check one. () Untiquidated
a Debtor 1 only O Disputed
Q) Debtor 2 only
Q) Debtor 4 and Debtor 2 only Type of NONPRIORITY unsecured claim:
(2 At least one of the debtors and another QO] Student loans
QO Check if this claim is for a community debt oO Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Is the claim subject to offset? Q) Debts to pension or profit-sharing plans, and other similar debts
O1 No of Other. Specify CREDIT CARD
C) Yes
2 | ARIZONA CENTRAL CREDIT U Last 4 digits of account number 0 0 O 0 . g___-1,626.00_
Nonpriority Creditor's Name When was the debt incurred? 03/31/2014
PO BOX 11650
Number Street
PHOENIX, AZ 85061 As of the date you file, the claim is: Check all that apply.
2
City State ZIP Code Q Contingent
Who incurred the debt? Check one. O unliquidated
i Debtor ¢ only O) Disputed
CO) Debtor 2 only .
O) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
CI At least one of the debtors and another Q) Student loans
seas , | (1 Obligations arising out of a separation agreement or divorce
QO Check if this claim is for a community debt that you did not report as priority claims
Is the claim subject to offset? Q) Debts to pension or profit-sharing plans, and other similar debts
Q No WM other. Specify_Credit
QO) Yes
4.3
GM FINANCIAL Last 4 digits of account number _0 0 0 0 $ 6,093.00
Ni iority Creditor's N: MY
lonpriority Creditors Name When was the debt incurred? _02/25/2016
PO BOX 181145
Number Street
ARLINGTON, TX 76096 : an
City Sas FIP Gode As of the date you file, the claim is: Check all that apply.
Who incurred the debt? Check one. a Contingent
a Q) Unliquidated
Debtor 1 only QO Disputed
() Debtor 2 only
U1 Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
CU Atleast one of the debtors and another
O Student loans
CO) Check if this claim is for a community debt Q Obiigations arising out of a separation agreement or divorce
. . that you did not report as priority claims
t bject to offset?
Oe claim subject to olse LI Debts to pension or profit-sharing plans, and other similar debts
° v6 Other. Specify Auto
C] ves
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page__of__

 

 

 
1

Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42

Debtor 1 GABRIEL VICTOR BUSTILLOS

 

First Name Middle Name Last Name

  

 

Your NONPRIORITY Unsecured Claims — Continuation Page

| After listing any. entries on this page, number them beginning with 4.4, followed by 4.5, and.so-forth

|

Case number (if known),

 

 

 

 

 

 

 

 

 

Page39 of 58

 
 
  

 

 

 

 

 

 

 

 

 

 

CREDIT ONE BANK Last 4 digits of account number a oO Oo 0. $ 700.00
Nonpriority Creditors Name
When was the debt incurred? 10/18/2017
PO BOX 98872 "
Number Street
As of the dat file, th im is: all that apply.
LAS VEGAS, NV 89193 s of the date you file, the claim is: Check all that apply.
City State ZIP Code Q) Contingent
QO) unliquidated
Who incurred the debt? Check one. Q disputed
Wf Debtor 1 only
C2 Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only Q Student toans
At least one of the debtors and another ( Objigations arising out of a separation agreement or divorce that
(2 Check if this claim is for a community debt you did not report as priority claims
(2) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? MM other. Specify Credit Card
C) No
C) Yes
CITICARDS CBNA Last 4 digits of accountnumber O 0 O 0. $638.00
Nonpriority Creditors Name
When was the debt incurred? 10/02/2018
PO BOX 6217
Number Street
As of the date you file, the claim is: Check all that apply.
SIOUX FALLS, SD 57117 y ppv
City State ZIP Code (1 Contingent
; QO) unliquidated
Who incurred the debt? Check one. OQ bisputed
U Debtor 1 only
C Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only OQ) Student foans
At least one of the debtors and another (J Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims ,
(1 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? (A other. Specify_ Credit Card
QO No
Q) Yes
|_| 000 0 ¢__951.00
CAPITAL ONE BANK USA NA Last 4 digits of account number U_ 0 NYU
Nonpriority Creditors Name
When was the debt incurred? 07/13/2018
PO BOX 30281 TT
Number Street
As of the date you file, the claim is: Check all that apply.
SALT LAKE CITY, UT 84130 y pew
City State Zip Code QO) Contingent
Q Unliquidated
Who incurred the debt? Check one. O Disputed
U Debtor 1 only
( Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only Q Student toans
At least one of the debtors and another QQ) Obligations arising out of a separation agreement or divorce that
U) Check if this claim is for a community debt you did not report as priority claims a
() Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Wd other. specify Credit Card
UC) No
U) Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page__of_

 

 

 
Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Page40 of 58

VICTOR

Middie Name

BUSTILLOS

Last Name

GABRIEL

First Name

Debtor 1 Case number (known)

List All of Your NONPRIORITY Unsecured Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3. Do any creditors have nonpriority unsecured claims against you?

(2 No. You have nothing to.report.in this part. Submit this form to the court with your other schedules.

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three honpriority unsecured
claims fill out the Continuation Page of Part 2.

ks | DEPT OF ED / NELNET Last 4 digits of account number _0 OO 0 Oo 91.713.00
Nonpriority Creditor’s Name $M AE tei
PO BOX 82561 When was the debt incurred? 12/05/2014
Number Street
LINCOLN, NE 68501
City State ZIP Gode As of the date you file, the claim is: Check all that apply.

: Q Contingent
Who incurred the debt? Check one. Q Unliquidated
| Debtor 1 only QO Disputed
C) Debtor 2 only
CQ] Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
(2 At least one of the debtors and another W student loans
C] Check if this claim is for a community debt Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Is the claim subject to offset? () Debts to pension or profit-sharing plans, and other similar debts
U No C) other. Specify
C) Yes
2 | CONN APPLIANCES, INC. Last 4 digits of account number 0 _0 ate 0 g___11,249.00_
Nonpriority Creditor's Name When was the debt incurred? 12/ 08/ 201
PO BOX 2356
Number Street
BEAUMONT, TX 77704 As of the date you file, the claim is: Check all that apply.
,
City State ZIP Code oO Contingent
Who incurred the debt? Check one. CO) unliquidated
() Debtor 1 only C1 Disputed
C} Debtor 2 only .
O) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
C) At least one of the debtors and another C) student loans
se ane a | Q Obligations arising out of a separation agreement or divorce
C) Check if this claim is for a community debt that you did not report as priority claims
Is the claim subject to offset? Q) Debts to pension or profit-sharing plans, and other similar debts
Q No WA other. Specify_Collection
CJ Yes

43 | CREDENCE RESOURCE MANAGE Last 4 digits of account number 0 0 0 0 § 919.00
Nonpriority Creditor's Name When was the debt incurred? _07/20/2019 ne
PO BOX 2300
Number Street
SOUTHGATE, MI 48195 / a
City State FIP Code As of the date you file, the claim is: Check all that apply.

Who incurred the debt? Check one. QO Contingent
i OQ) Untiquidated
Debtor 1 only QO Disputed
UJ Debtor 2 only
O) Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
(CJ At least one of the debtors and another
; C) Student ioans
C) Check if this claim is for a community debt C) obligations arising out of a separation agreement or divorce
: . . that you did not report as priority claims
2
On claim subject to offset? C) Debts to pension or profit-sharing pians, and other similar debts
No other. Specity_Collections
QO) Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page__of_

 

 
Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Page41 of 58
Debtor 1 GABRIEL VICTOR BUSTILLOS Case number (ifknown)

First Name Middle Name Last Name

Eo Your NONPRIORITY Unsecured Claims — Continuation Page

_ After listing. any_entries. on. this page, number. them beginning with 4.4, followed by 4.5,andsoforth,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VERIZON WIRELESS/SOU Last 4 digits of account number 0 O 0- oO ¢__ 255.00
Nonpriority Creditor's Name | 09/12/2013 |
PO BOX 26055 When was the debt incurred?
Number Street . en
MINNEAPOLIS, MN 55426 As of the date you file, the claim is: Check all that apply. :
City State ZIP Code C) Contingent

OQ) unliquidated
Who incurred the debt? Check one. OQ Disputed
UV Debtor 1 only
C2 Debtor 2 only Type of NONPRIORITY unsecured claim:
CI Debtor 1 and Debtor 2 only CQ) student loans

CJ At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that

you did not report as priority claims

C) Check if this claim is for a community debt r ° .
U Debts to pension or profit-sharing plans, and other similar debts

 

 

 

 

is the claim subject to offset? Wi other. Specify TELECOMMUNICATIONS
C) No
C) Yes
CHECK INTO CASH Last 4 digits of accountnumber 0 O 0 0. ¢___ 450.00
Nonpriority Creditor’s Name
: : When was the debt incurred? 07/01/2019
11870 Washington St unit b as
Number Street
As of the date you file, the claim is: Check all that apply.
Northglenn, CO 80233 s of the date y e, the claim is: Check all that apply
City State ZIP Code C) contingent
QO) Unliquidated
Who incurred the debt? Check one. O) Disputed
| Debtor 1 only |
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only CQ) student loans |
At least one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that

you did not report as priority claims

() Check if this claim is for a community debt : ; sy
C2) Debts to pension or profit-sharing plans, and other similar debts

 

 

 

 

Is the claim subject to offset? Mf other. Specify INSTALLMENT LOAN
C] No
Cl] Yes
$120.00
CHECK CITY Last 4 digits of account number oO. 0. 0 0
Nonpriority Creditors Name
When was the debt incurred? 07/01/2019
1898 S Wadsworth Bivd,
Numb Street
Lakewoo d Cc O 80232 As of the date you file, the claim is: Check all that apply.
J
City State ZIP Code Q) Contingent
(2 Uniiquidatea
Who incurred the debt? Check one. QO) Disputed
U Debtor 1 only i
O) Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only ‘Student loans
At least one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that

() Check if this claim is for a community debt you did not report as priority claims .

( Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Wi other. Specify INSTALLMENT LOAN
C] No
C) Yes

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page__ of _
4

pebtor1 GABRIEL VICTOR

 

First Name Middte Name Last Name

List All of Your NONPRIORITY Unsecured Claims

t

Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Page42 of 58
BUSTILLOS

Case number (if known).

 

3. Do any creditors have nonpriority unsecured claims against you?
LI No. You have nothing to. report in this part. Submit this form. to.the court with your other schedules.

 

 

claims fill out the Continuation Page of Part 2.

ks | ADVANCED AMERICA

 

Nonpriority Creditors Name

98 Wadsworth Bivd., Unit 121,

 

 

Number Street
Lakewood, CO 80226
City State ZIP Code

Who incurred the debt? Check one.

“ Debtor 1 only

C) Debtor 2 only

C) Debtor 1 and Debtor 2 only

C2 At least one of the debtors and another

() Check if this claim is for a community debt

Is the claim subject to offset?
CI No
QI Yes

4. List all of your nonpriority. unsecured claims in the alphabetical order. of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured

 

Last 4 digits of account number 0 0 O O 512.00
When was the debt incurred? 06/30/2019

As of the date you file, the claim is: Check all that apply.

Q Contingent
Q1 Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

Q) student foans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

QO Debts to pension or profit-sharing plans, and other similar debts

W other. specify INSTALLMENT LOAN

 

2 | MONEY TREE

 

Nonpriority Creditor's Name

6901 W Alameda Ave,

 

 

Number Street
Lakewood, CO 80226
City State ZIP Code

Who incurred the debt? Check one.

a Debtor 1 only

UL) Debtor 2 only

C) Debtor 1 and Debtor 2 only

(CJ Atleast one of the debtors and another

(I) Check if this claim is for a community debt

Is the claim subject to offset?
CI No
OQ) Yes

Last 4 digits of accountnumber 9 0 0 O $ 125.00
When was the debt incurred? 07/01/2019

As of the date you file, the claim is: Check all that apply.

U) Contingent
OQ Unliquidated
OQ Disputed

Type of NONPRIORITY unsecured claim:

C) Student loans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

QO) Debts to pension or profit-sharing plans, and other similar debts

W other. specity_ INSTALLMENT LOAN

 

Hs | ACE Cash Express

Nonpriority Creditors Name

1407 W 84th Ave Unit B3

 

 

Number Street
Federal Heights, CO 80260
City State ZIP Code

Who incurred the debt? Check one.

7 f Debtor 1 only

CQ Debtor 2 only

C) Debtor 1 and Debtor 2 only

(2 At least one of the debtors and another

UO Check if this claim is for a community.debt

Is the claim subject to offset?
O No
QO) Yes

 

Official Form 106E/F

Last 4 digits of account number 0 0 0 0

$ 150.00
When was the debt incurred? 07/01/2019

As of the date you file, the claim is: Check all that apply.

C) Contingent
Q Unliquidated
C) Disputed

Type of NONPRIORITY unsecured claim:

() student toans

Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

O) Debts to pension or profit-sharing plans, and other similar debts

WM other. Specify_INSTALLMENT LOAN

 

Schedule E/F: Creditors Who Have Unsecured Claims page of_
a y oo

Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Page43 of 58
Debtor 1 GABRIEL VICTOR BUSTILLOS Case number (if known),

First Name Middle Name Last Name

Add the Amounts for Each Type of Unsecured Claim :

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

|
6... Total.the amounts of.certain types. of unsecured.claims..This information is.for.statistical. reporting purposes only..28.U.S.C..§.159.
Total claim Le
Total claims 6a. Domestic support obligations 6a. $ 0.00
from Fart | 6b. Taxes and certain other debts you owe the
government 6b. 0.00
6c. Claims for death or personal injury while you were
intoxicated 6c. § 0.00
6d. Other. Add all other priority unsecured claims. i
Write that amount here. 6d. +¢ 0.00
6e. Total. Add lines 6a through 6d. 6e.
$ 0.00
Total claim
Total claims 6f, Student loans 6f. § 91,713.00
from Fart2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority 0.00
claims 6g. $ :
6h, Debts to pension or profit-sharing plans, and other
similar debts 6h. g 0.00
6i. Other. Add all other nonpriority unsecured claims.
Write that amount here. 6. +s 24,873.00
6j. Total. Add lines 6f through 6i. Gj. 5 116,586.00

 

 

 

 

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page of
a : ae

Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Page44 of 58

}

Fill in this information to identify your case:

 

 

 

 

 

Debtor Gabriel Victor Bustillos
First Name Middle Name Last Name

Bebion2.

(Spouse If filing) “First Name Middle Name Last Name

United States Bankruptcy Court for the: District of Colorado

Case number
(lf known)

 

 

CJ Check if this is an
amended filing

 

 

Official Form 106G

Schedule G: Executory Contracts and Unexpired Leases 12/45

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any

additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?

C) No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
@ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and

unexpired leases.

Person or company with whom you have the contract or lease

 

 

 

State what the contract or lease is for

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 106G

Schedule G: Executory Contracts and Unexpired Leases

2-11 CONN'S bed, bedframe, dresser, couch, dining room furniture
Name
PO BOX 2356
Number Street
BEAUMONT, TX - 77704
City State ZIP Code
22 Rent A Center 1 washer & 1 dryer
Name
7380 W 52nd Ave Unit H
Number Street
Arvada, CO 80002 —
City State _ZIP Code
2.3 .
"1 T-mobile 3 Cell phones
Name
7124 Federal Blvd #100,
Number Street
Westminster, CO 80030
City . State ZIP Code
24
~~ Name
Number Street
City State ZIP Code
23
- Name
Number Street
City State ZIP Code

page 1of____

 

 
AREER TTS = ry ffi Mae Name ERE hae

Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Page45 of 58

Fill in this information to identify your case:

Debtor 4 Gabriel Victor Bustillos

First Name Middte Name Last Name

 

Debtor

 

 

 

 

 

  

 

 

United States Bankruptcy Court for the: District of Colorado

Case number

{if known) C) Check if this is an
amended filing

 

 

 

 

Official Form 106H
Schedule H: Your Codebtors 1245

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

 

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

C2 No
Yj Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

1 No. Go to line 3.
CJ Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

( No

C) Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

3. In Column 14, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

Column 1: Your.codebtor Column 2: The creditor to whom you owe the debt

Check all schedules that apply:

Victor Bustillos Q) Schedule D, line

 

 

 

 

 

 

 

Name

1601 S Magnolia Ave UW Schedule E/F, line

Number Street C) Schedule G, line

Yuma AZ 85364

_...cily oe nr AMO IP CON _ . cnn
3.2

(2 Schedule D, line

Name —_
C) Schedule E/F, line

Number , Street () Schedule G, line

CNY ener HO IP Code

 

3.3
U) Schedule D, line

 

 

 

Name
(] Schedule E/F, line
Number Street QO) Schedule G, line
Ce come AE ZIP Code_ ee ce _ seen

 

 

 

 

Official Form 106H Schedule H: Your Codebtors page 1of_

 
coed

Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Page4é6 of 58

 

Fill in this information to identify your case:

 

 

 

 

Debtor 4 Gabriel Victor Bustillos

First Name Middie Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: District of Colorado

Case number Check if this is:

(If known)
C An amended filing

C) A supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 MMV DD) YYYY

Schedule I: Your Income 1215
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.

If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

| Part 4: | Describe Employment

1. Fillin your employment

 

 

 

 

 

 

information. Debtor 1 Debtor 2 or non-filing spouse
If you have more than one job,

attach a separate page with

information about additional Employment status ©) Employed Q) Employed

employers. CI Not employed CJ Not employed

Include part-time, seasonal, or

If-employed work. . .
selremployed wo Correctional Officer

oO ;
Occupation may include student ccupation
or homemaker, if it applies.

 

 

 

 

 

Employer’s name Department of Corrections
Employer’s address PO BOX 1010
Number Street Number Street
Canon City CO 81215
City State ZIP Code City State ZIP Code

How long employed there?

re Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines

below. If you need more space, attach a separate sheet to this form.

 

For Debtor 1 For Debtor.2 or
non-filing spouse

2. List monthly gross wages, salary, and commissions (before all payroll
deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 4,746.00 $ 0.00

3. Estimate and list monthly overtime pay. 3. +9 1,358.84 +6 0.00

 

4. | 6,104.84 $ 0.00

4, Calculate gross income. Add line 2 + line 3.

 

 

 

 

 

 

 

Official Form 1061 Schedule |: Your Income page 1

 
a

4

Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Page47 of 58

Debtor 4 Gabriel Victor Bustillos

 

 

 

 

 

Official Form 1061

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case number (if known).
First Name Middie Name Last Name
For Debtor 1 For Debtor. 2 or
_non-filing spouse
COPY WMG 4 NGLG sc sccacrcrciererartcrnrisisnssinrisrisnsnssisnisnensnsninnsnvrivnar +4 §__ 0 10F 84 $ 0:00
5. List all payroli deductions:
5a. Tax, Medicare, and Social Security deductions 5a. $ 434.38 $ 0.00
5b. Mandatory contributions for retirement plans 5b.  $ 0.00 $ 0.00
5c. Voluntary contributions for retirement plans Sc. § 0.00 $ 0.00
5d. Required repayments of retirement fund loans Sd. $ 534.17 $ 0.00
5e. Insurance be. § 65.78 $ 0.00
5f. Domestic support obligations 5f. $ 0.00 $ 0.00
5g. Union dues 5g. § 0.00 $, 0.00
5h. Other deductions. Specify: 5h. +3 0.00 +¢ 0.00
6. Add the payroll deductions. Add lines 5a + 5b + 5c+5d+S5e+Sf+5g+5h. 6 ¢ 1,034.53 $ 0.00
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $5,070.31 $ 0.00
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross :
receipts, ordinary and necessary business expenses, and the total $ 0.00 $ 0.00
monthly net income. 8a. oe :
8b. Interest and dividends 8b. § 0.00 $ 0.00
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce $ 0 00 $ 0.00
settlement, and property settlement. 8c. - -
8d. Unemployment compensation 8d. § 0.00 3 0.00
8e. Social Security 8e. § 0.00 $ 0.00
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: sf. $0.00 $ 0.00
8g. Pension or retirement income 8g. $ 0.00 $ 0.00
8h. Other monthly income. Specify: 8h. +$ 0.00 +$ 0.00
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h. 91 §$ 0.00 $ 0.00
10. Calculate monthly income. Add line 7 + line 9. 5 070.31 0.00 |= 5.070.314
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. to.) SRE iF] 8 - =f 7
11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 1.4 $ 0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. 5070.31 |
- Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical information, if it applies 12. $_EMOT
Combined
monthly income
13.Do you expect an increase or decrease within the year after you file this form?
UI No.
CJ Yes. Explain:

 

 

Schedule |: Your Income

page 2

 
Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Page48 of 58

Fill in this information to identify your case:

 

 

 

 

 

 

 

Debtor1 Gabriel Victor Bustillos edie ine
FirstName Middle Name Last Name Check if this is:
Debtor 2 OQ i
(Spouse, if filing) First Name Middle Name Last Name al An amended filing
. District of Colorado L) A supplement showing postpetition chapter 13
United States Bankruptcy Court for the: expenses as of the following date:
eo MM /DD/YYYY | 5

 

 

 

Official Form 106J
Schedule J: Your Expenses | 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
{if known). Answer every question.

Describe Your Household

 

 

 

 

 

 

 

 

 

 

 

4. Is this a joint case?
WU No. Goto line 2.
CJ Yes. Does Debtor 2 live in a separate household?
‘No
LJ Yes. Debtor 2 must file Official Form 106u-2, Expenses for Separate Household of Debtor 2.
2. Do you have dependents? WW No
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and (2 Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent... eee
' (2 No
Do not state the dependents | oO
names. Yes
, QO No
QO) Yes
UL No
UL) Yes
C No
OQ) Yes
QC) No
C) Yes
3. Do your expenses include WH No

expenses of people other than g
yourself and your dependents? Yes

1

Part 2: | Estimate Your Ongoing Monthly Expenses

_ Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
' applicable date.

 

Include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule I: Your Income (Official Form 106i.) Your expenses

4, The rental or home ownership expenses for your residence. Include first mortgage payments and
any rent for the ground or lot. 4, —_ ao
If not included in line 4:
4a. Real estate taxes 4a, $ 0.00
4b. Property, homeowner's, or renter’s insurance 4b. § 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. § 0.00
4d. Homeowner's association or condominium dues 4d. § 0.00

Official Form 106J Schedule J: Your Expenses page 1
Case:19-18641-KHT  Doc#:2  Filed:10/04/19 Entered:10/07/19 08:07:42 Page49 of 58

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 4 Gabriel Victor Bustillos Case number (if known)
First Name Middle Name Last Name
‘ =V-GUEGXPORSES
! 5. Additional mortgage payments for your residence, such as home equity loans 5. § 0.00
6. Utilities:
| 6a. Electricity, heat, natural gas 6a. $ 400.00
6b. Water, sewer, garbage collection 6b. § 150.00
| 6c. Telephone, cell phone, Internet, satellite, and cable services 6c. $. 600.00
6d, Other. Specify 6d. § 0.00
| 7. Food and housekeeping supplies 7. $ 600.00
| 8. Childcare and children’s education costs 8. $. 0.00
9. Clothing, laundry, and dry cleaning 9. $ 100.00
10. Personal care products and services 10. §$ 100.00
11. Medical and dental expenses 1. = § 0.00
12. Transportation. Include gas, maintenance, bus or train fare. $ 460.00
Do not include car payments. 12.
48. Entertainment, clubs, recreation, newspapers, magazines, and books 13. 30.00
14. Charitable contributions and religious donations 14. §$ 0.00
15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance 16a. § 0.00
15b. Heaith insurance 15b.  § 0.00
15c. Vehicle insurance 1c. §$ 150.00
15d. Other insurance. Specify: 15d. § 0.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: 1 «=f 0.00
47. Installment or lease payments:
| 47a. Car payments for Vehicle 1 17a. § 470.00
17b. Car payments for Vehicle 2 17. § 0.00
17c, Other. Specify: 17c, § 0.00
17d. Other. Specify: 17d. §$ 0.00
18, Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule |, Your Income (Official Form 106l). 18. 0.00
48, Other payments you make to support others who do not live with you.
Specify: 19. § 0.00
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
20a. Mortgages on other property 20a. § 0.00
20b. Real estate taxes 20b.  §. 0.00
20c. Property, homeowner’s, or renter’s insurance 20c. § 0.00
20d. Maintenance, repair, and upkeep expenses 20d, $ 0.00
20e. Homeowner's association or condominium dues 20e, § 0.00
Official Form 106J Schedule J: Your Expenses page 2

 

 
 

Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Page50 of 58

Debtor 4 Gabriel Victor Bustillos Case number (if known).

 

First Name Middle Name Last Name

 

 

 

 

No.

 

 

 

 

 

 

 

 

 

Ql Yes. | Explain here:

 

 

 

 

 

 

24: F§ 0-00
22. Calculate your monthly expenses.
22a. Add lines 4 through 21. 22a, | g 5,010.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. | ¢ 0.00
22c. Add line 22a and 22b. The result is your monthly expenses. 22¢. $ 5,010.00
/23. Calculate your monthly net income.
, $ 5,070.31
23a. Copy line 12 (your combined monthly income) from Schedule |. 23a.
23b. Copy your monthly expenses from line 22c above. 23b. —¢ 5,010.00
23c. Subtract your monthly expenses from your monthly income. 60.31
The result is your monthly net income. 236. § -
24. Do you expect an increase or decrease in your expenses within the year after you file this form? |
i \
For example, do you expect to finish paying for your car loan within the year or do you expect your |
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?
1
1
page 3

Official Form 106J Schedule J: Your Expenses
1

Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Page51 of 58

Fill in this information to identify your case:

 

 

 

 

Debtor 4 Gabriel Victor Bustillos
First Name Middle Name Last Name
= (Spouse: i filing) jy First Name Mitdie Name BSR ———E TIO ———_—_—_——_—E—_—_E_—_—_—_—_—_—_—_—_—_—_—_—_—_—_T_—_—_E—_—_—_—_—_—_—_—_—_ TH!

United States Bankruptcy Court for the: District of Colorado

Case number
{if known)

 

L) Check if this is an
amended filing

 

 

 

Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 42118

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

| | Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

QC) No
WH Yes. Name of person Distinct Document/Monique Isreal Houston attach Bankruptcy Petition Preparer's Notice, Declaration, and

Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

«Mil YLE «

 

 

* Lia of Debtor 1 Signature of Debtor 2
pate 10/03/2019 Date
MM/ DD / YYYY MM/ DD / YYYY

 

 

 

Official Form 106Dec Declaration About an Individual Debtor’s Schedules

 
Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Page52 of 58

UNITED STATES BANKRUPTCY COURT

 

 

District of Colorado

IN RE Bustillos, Gabriel Victor CASE NO

 

DEBTOR(S) CHAPTER___’
VERIFICATION OF CREDITOR MATRIX

The above named Debtor(s) hereby verifies that the attached matrix list of creditors is true

and correct to the best of our knowledge.
Alt Vo

Agustillos, Gabriel Victor  Pebtor

 

 

Joint Debtor

 
 

Check/Advice No 0150214

DEPT OPO tox te “CAA- Check/Advice Date 08/30/2019
(719) 269-4043 Period Beginning 08/01/2019
CAROALSUTY £0 $4245. 1n10 Period Ending 08/3 1/2019

 

 

Pay Frequency Monthly

Have an idea that could result in cost savings? You may be
eligible to receive 5% of the savings, up to $5000. For the idea
application, visit www.colorado.gov/pacific/dhr/dhrforms.

 
 

 

 

 

eee w=)
GABRIEL VICTOR ID NUMBER 997116776 FED S 10 0 STEMP CO LCI 0156
BUSTILLOS STL S 10 0 STTXD CO. LC
8468 W 53RD AVE ST2 § 0 0 2NDST LC
ARVADA STRES CO LC4
CO 80002 LCS
ea eee
TTL 6,104.84 FWT 5,570.67 ST 5,570.67 SDI 4,815.82
FUT 6,104.84 SUT 0.00 2ST 0.00
FCA 0.00 MED 6,105.26 XCS 0.42 LCI 6,104.84
LC2 0.00 LC3 0.00 LC4 0.00 LCS 0.00
panei )}-1 ee i | ie
TTL 40,779.06 FWT 37,152.11 ST 37,152.11 FCA 0.00
FUT 0.00 SUT 13,100.00 28ST 0.00
MED 40,479.48
EARNINGS
Earnings Hours Gross Amount
SHIFT 3 OVERTIME 23.75 97.54
OVERTIME AT 1.5 29.01 1,191.48
3RD SHIFT DIFFERENTAL 25.50 69.82

REGULAR 176.00 4,746.00
| Teale) ee ne

    

 

 

 

 

Current YTD Current YTD
PRE-TAX DEDUCTIONS
PERA RETR EMP 534.17 3,326.95 | LTD PURPOSE FSA 0.00 300.00
Total Pre-Tax Deductions $534.17 $3,626.95
TAXES WITHHOLDING
FEDERAL TAX 194.31 1,278.01 STATE TAX 146.00 951.00
MEDICARE DED 88.52 586.95 LOCAL TAX #1 5.75 46.00
Total Taxes Withheld ' $434.58 $2,861.96
OTHER DEDUCTIONS/AFTER-TAX DEDUCTIONS
10.00 80.00 UHC CHOICE DEF! 25.18 163.88
DENTAL 19.78 149.84  LIFE-EMPLOYEE 6.00 48.00
LONG TERM DISAB 4.82 35.19
Total Other Deductions $65.78 $476.91
(A) Gross Earnings | 6,104.84|(B)Total Deductions | $1,034.53
[Net Pay: (A) Earnings - ( B) Deductions = 6,104.84 - $1,034.53 | $5070.34]
Employer Contributions
Current YTD Current YTD
PERA ST CONTRIB 634.90 4,138.16 PERA AED 305.24 2,023.95
MEDICARE CONT 88.52 586.95 PERA SAED 305.24 2,023.95
UHC C DEFI CONT 593.76 4,345.08 HSAST CONTR 60,00 480.00
ST DENTAL CONT 27.88 211.28 STATE LIFE 7.66 69.20

 

https://ess.state.co.us/ess/per/igpay01 jsp?ref=5 1605&linkOrg=&tempid=50739&svPY=&... 9/14/2019

 

 
Paystape:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Pageag.0} 882

SHORT TRM DISAB 7.22 52.78
Total Employer Contributions $2,030.42 $13,931.35

 

 

 

https://ess.state.co.us/ess/per/igpay01 .jsp?ref=5 1605 &linkOrg=&tempid=50739&svPY=&... 9/14/2019

 
 

Pavet@be:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Pagpgseof 882

 

DEPT OF CORRECTIONS -CAA-
P.O. BOX 1010
(719) 269-4043

Check/Advice No 0113274

Check/Advice Date 07/3 1/2019
Period Beginning 07/01/2019
Period Ending 07/31/2019

 

= a se ae
=F ANOICELPR ECO 82 F010

 

Pay Frequency Monthly

Have an idea that could result in cost savings? You may be
eligible to receive 5% of the savings, up to $5000. For the idea
application, visit www.colorado.gov/pacific/dhr/dhrforms.

EARNINGS

   

 
 

 

   

Aes)
GABRIEL VICTOR ID NUMBER 997116776 FED S10 STEMP CO LCI 0156
BUSTILLOS STl S 10 O STTXD CO LC2
8468 W 53RD AVE st2 S 0 2ND ST LC3
ARVADA STRES CO LC4
CO 80002 LCS
CURRENT GROSSES
TTL 5,711.52 FWT 5,211.76 ST 5211.76 SDI 4,792.55
FUT 5,711.52 SUT 0.00 28ST 0.00
FCA 0.00 MED 5,711.52 XCS 0.00 LCI 5,711.52
LC2 0.00 LC3 0.00 LC4 0.00 LCS 0.00
: '_s- ¥TD GROSSES | mall |
TTL 34,674.22 FWT 31,581.44 ST 31,581.44 FCA 0.00
FUT 0.00 SUT 13,100.00 2ST 0.00
MED 34,374.22

 

 

 

 

 

 

 

Earnings Hours Gross Amount
SHIFT 3 OVERTIME 16.25 66.74
OVERTIME AT 1.5 20.75 852.23
3RD SHIFT DIFFERENTAL 17.00 46.55
REGULAR 184.00 4,746.00
| Pye legate): ee ERE
Current YTD Current YTD
PRE-TAX DEDUCTIONS
PERA RETR EMP 499.76 2,792.78 LTD PURPOSE FSA 0.00 300.00
Total Pre-Tax Deductions $499.76 $3,092.78
TAXES WITHHOLDING
FEDERAL TAX 151.24 1,083.70 STATE TAX 129.00 805.00
MEDICARE DED 82.82 498.43 LOCAL TAX #1 5.75 40.25
Total Taxes Withheld $368.81 $2,427.38
OTHER DEDUCTIONS/AFTER-TAX DEDUCTIONS
10.00 70.00 UHC CHOICE DEFi 25.18 138.70
DENTAL 19.78 130.06 LIFE-EMPLOYEE 6.00 42.00
LONG TERM DISAB 4.79 30.37
Total Other Deductions $65.75 $411.13
(A) Gross Earnings | 5,711.52|(B)Total Deductions | $934.32
[Net Pay : (A) Earnings ~ (B) Deductions = 8,711.52 ~ $834.32 | 4.777.240
Employer Contributions
Current YTD Current YTD
PERA ST CONTRIB 594.00 3,503.26 PERA AED 285.58 1,718.71
MEDICARE CONT 82.82 498.43 PERA SAED 285.58 1.718.711
UHC C DEFI CONT 593.76 3,751.32 HSA ST CONTR 60.00 420.00
ST DENTAL CONT 27.88 183.40 STATE LIFE 7.66 61.54
https://ess.state.co.us/ess/per/igpay01 .jsp?ref=5 1605 &linkOrg=&tempid=4613&svPY=&l... 9/14/2019

 
Paysiape:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Pag@a§.O5 382

SHORT TRM DISAB 7.19 45.56
Total Employer Contributions $1,944.47 $11,900.93

 

 

 

https://ess.state.co.us/ess/per/igpay01.jsp?ref=5 1605 &linkOrg=&tempid=4613&svPY=&l... 9/14/2019

 
Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Page57 of 58

Cover Sheet for Petition

7 DE 1004..14.4
Beja Psd De

CHECK APPLICABLE BOXES TO SHOW ALL DOCUMENTS ATTACHED

 

Name of debtor(s): [ ] Attorney (firm name, address, telephone, and
registration number):

Bustillos, Gabriel Victor
kx] No attorney (“pro se”’)(home address, telephone):

 

 

 

Filing fee (revised per directive of the Judicial Conference of the United States):

[] $335 for chapter 7

[] $1,717 for chapter 11

[] $275 for chapter 12

[] $310 for chapter 13

IX] Other fee paid: $ Installment Enter amount AND attach applicable application under FED.
R. BANKER. P. 1006 to pay in installments or pursuant to 28 U.S.C. § 1930cf) (if applicable).

 

 

 

Individual and business debtor(s) (except as otherwise noted):

IX] Voluntary Petition for Individuals Filing for Bankruptcy, Official Form 101, or Voluntary
Petition for Non-Individuals Filing for Bankruptcy, Official Form 201

X] Your Statement of Financial Affairs for Individuals Filing for Bankruptcy, Official Form
107, or Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy, Official
Form 207

Xx] Summary of Your Assets and Liabilities and Certain Statistical Information , Official Form
106Sum, or Summary of Assets and Liabilities for Non-Individuals, Official Form 206Sum

IX] Schedules A-J — Official Forms 106A/B, 106C, 106D, 106E/F, 106G, 106H, 106I and
106J for Individuals, or Official Forms 206A/B, 106D, 106E/F, 106G, 106H, 1061 and
106J for Non-Individuals

Xx] Declaration About an Individual Debtor’s Schedules, Official Form 106Dec, or
Declaration Under Penalty of Perjury for Non-Individual Debtors, Official Form 202

XX] Bankruptcy Petition Preparer’s Notice, Declaration, and Signature, Official Form 119,
(submitted only if debtor(s) used the services of a bankruptcy petition preparer)

XX] For each individual debtor, copies of all payment advices, paycheck stubs, or other
evidence of all salary, commissions or income received within 60 days before the
bankruptcy case was filed, copied on 8 % by 11 paper with the debtor’s first and last name
printed on top of each page (and bankruptcy case number, if a number has been assigned);
OR, as applicable, complete L.B. Form 1007-6.1 (“Statement Under Penalty of Perjury
Concerning Payment Advices”) for each debtor.

[]  Arecord of any interest in an education individual retirement account (“IRA”) (26 U.S.C,
§ 530(b)(1)) or qualified state tuition program (26 U.S.C. § 529(b)(1) plans).

 

 

 

 

 
Case:19-18641-KHT Doc#:2 Filed:10/04/19 Entered:10/07/19 08:07:42 Page58 of 58

 

Attorney's Disclosure of Co

x

mpensation — Director’s Form 203 (Form 2030)

 

 

x
VL EEIL

 

IX Creditors’ Matrix (see L.B.R. 1007-2 and L.B.R. 1007-2App. for instructions).

Additional items due from ALL individual debtors:
[X] Statement About Your Social Security Numbers — Official Form 121

 

 

Chapter 7 individual debtors also must file:
Ix] Applicable Statements of Current Monthly Income and Means Test Calculation
Forms: Chapter 7 Statement of Your Current Monthly Income, Official Form
122A-1, Statement of Exemption from Presumption of Abuse Under § 707(b)(2),
Official Form 122A-1Supp, and/or Chapter 7 Means Test Calculation, Official
122A-2*
[x] Statement of Intention for Individuals Filing Under Chapter 7, Official Form 108
(due thirty days post-petition) (the failure to comply with this statement and file
reaffirmation agreements or motions to redeem personal property that the debtor
does not intend to surrender has ramifications 45 days after the first scheduled
meeting of creditors under 11 U.S.C. § 362(h) of the Bankruptcy Code)
Chapter 11 individual debtors also must file:
[ ] Chapter 11 Statement of Your Current Monthly Income, Official Form 122B
Chapter 13 individual debtors also must file:
[ ] Applicable Statements of Current Monthly Income and Calculation of Commitment
Period: Chapter 13 Statement of Your Current Monthly Income and Calculation of
Commitment Period, Official Form 122C-1 and Chapter 13 Calculation of Your
Disposable Income, Official Form 122C-2*
[ ] Chapter 13 Plan, L.B. Form 3015.1.1

 

 

 

 

*The links for the updated Internal Revenue Service and Census Bureau Information that may be needed to
complete these forms can be reached from the web site: http://www.usdoj.gov/ust/.

 

Additional items due from chapter 11 debtors:

[] For Individual Chapter 11 Cases: List of Creditors Who Have the 20 Largest Unsecured
Claims Against You and Are Not Insiders, Official Form 104

[] Corporate Ownership Statement as required by FED. R BANKR. P. 1007(a)(1) for
corporations, L.B. Form 1007-4.1.

[ ] List of Equity Interest Holders as required by FED. R. BANKR. P. 1007(a)(3) for
corporations, L.B. Form 1007-4.2.

[ ] Small business debtors must file the most recent 1) balance sheet, 2) statements of
operations, 3) cash-flow statement and 4) federal income tax return; OR a verified
statement that those documents do not exist and have not been prepared or filed.

[ ] Disclosure Regarding Receivers Bankruptcy Form 1007-7.1.

Date: Printed name of party signing: Signature of attorney (or debt¢} without
10/03/2019 Bustillos, Gabriel Victor chy I .

PN \ v a

 

 

 

 

 

 

 

 

 
